                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

FRANK G. FOELL,

                    Plaintiff,                           4:17CV3044

      vs.
                                                           ORDER
COUNTY OF LINCOLN, a Nebraska
Political Subdivision; PAMELA HICKS,
in her individual and official capacities;
JEROME KRAMER, in his individual
and official capacities; and JOHN
DOES 1-10,

                    Defendants.


       A preliminary pretrial conference is set for August 15, 2019, at 1:00 p.m.
before the undersigned magistrate judge. The conference will be held at the
office of Defendants’ Counsel, Waite, McWha & Heng Law Firm, 116 North
Dewey St., North Platte, Nebraska, 69101.


       Dated this 2nd day of August, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
